IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-11003
                         Summary Calendar
                        __________________


HENRY HARGROVE,

                                     Plaintiff-Appellant,

versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 7:94-CV-111-X
                        - - - - - - - - - -
                            May 20, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Henry Hargrove appeals the district court's determination

that it lacked jurisdiction to review the Secretary's decision

not to reopen his 1989 claim for disability benefits.     We have

reviewed the record and Hargrove's brief and AFFIRM the district

court's dismissal for the same reasons set forth by the district

court.   Hargrove v. Shalala, 7:94-CV-111-X (N.D. Tex.; Sept. 7,

1995).   Insofar as Hargrove argues that the Social Security Act,

42 U.S.C. § 405(b)(3)(A), mandates a hearing prior to a decision

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-11003
                                -2-

to reopen, thus distinguishing his case from the holding of

Califano v. Sanders, 430 U.S. 99 (1977), we do not consider this

argument as it is raised for the first time in Hargrove's reply

brief.   See Stephens v. C.I.T. Group/Equip. Fin., Inc., 955 F.2d

1023, 1026 (5th Cir. 1992).

     AFFIRMED.